 


109 HR 4825 IH: Nuclear Release Notice Act of 2006
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4825 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Mr. Weller introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Atomic Energy Act of 1954 to require a licensee to notify the State, county, and public in which a facility is located whenever there is an unplanned release of fission products in excess of allowable limits. 
 
 
1.Short titleThis Act may be cited as the Nuclear Release Notice Act of 2006. 
2.Nuclear release notice requirementSection 103 of the Atomic Energy Act of 1954 (42 U.S.C. 2133) is amended— 
(1)by redesignating subsection f. as subsection e.; and 
(2)in subsection e. (as so redesignated)— 
(A)by designating the first, second, and third sentences as paragraphs (1), (2), and (3), respectively; 
(B)by striking the subsection designation and paragraph (1) (as so designated) and inserting the following: 
 
f.Notice of unplanned release of radioactive substances 
(1)Notice required 
(A)In generalEach license issued for a utilization facility under this section or section 104 b. shall require as a condition of the license that in case of an unplanned release described in subparagraph (B), the licensee shall immediately notify the Commission, and the State and county in which the facility is located, of the release.  
(B)Unplanned releasesSubparagraph (A) applies to any unplanned release of quantities of fission products or other radioactive substances— 
(i)in excess of allowable limits for normal operation established by the Commission or other applicable Federal laws or standards; and 
(ii)within allowable limits for normal operation established by the Commission or other applicable Federal laws or standards but that occurs more than twice within a 2-year period originating from the same source, process, or equipment at a facility.; and 
(C)in paragraph (3) (as so designated), by striking date of enactment of this subsection and inserting date of enactment of the Nuclear Release Notice Act of 2006. 
 
